DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §101
Claims 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 13-15 is/are directed to a system comprising an RTD, a power and a controller.
A) The additional elements are the limitations of measuring a temperature by an RTD. For the measuring step, the step is merely data gathering that is necessary for the use of the recited judicial exception (the temperature values are used in the using a heat flow calculation step) and is restricted at a high level of generality. Thus, the measuring step in the claim is insignificant extra solution activity. The addition of general purpose controller to perform determining of characteristics/ calculations is not sufficient to transform a judicial exception into a patentable invention, because the processor components are recited at a high level of generality and perform the basic functions of a computer. See MPEP 2106.05(g) selecting a particular data source or type of data to be manipulated. As such, the claim is directed to a judicial exception

B) It appears that nothing more is shown in claims 13-15 that would limit the judicial exception to a practical application. Rather, the result appears to be transformation of data. See MPEP2106 (II).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 8: it is not clear what particular deposit applicant means. Does applicant mean that the characteristics of claim 1 include a deposit deposition of the fluid of interest? Please clarify.
Claim 16: it is not clear how the presence of the second RTD would further limit claim 13 since it appears from claim 13 that the characteristics of the fluid has already been determined based on the first RTD data.
Claims 9-12 and 17-20 are rejected by virtue of their dependency on claims 8 and 16 respectively.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: controller configured to throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camp (U.S. 7740402) in view of Banks (U.S. 20150212024).
For claims 13-14: Camp discloses in Figs. 1-2 a device comprising a first/ self-heated thermistor 30 and a second thermistor 40. The self-heated thermistor 30 is supplied with an electrical power from a controller 50 and heats up to a predetermined temperature above the temperature measured by an ambient temperature sensor 60. When the temperature of the thermistor 30 teaches the predetermined temperature that is above of the medium/ fluid 11 temperature, the power stops (step 110) and the temperature of the thermistor 30 drops below the predetermined temperature, then the power is turned on again to raise the thermistor 30 temperature to the predetermined temperature. Analysis of the proportion of the time that the power is supplied or a duty cycle is then used to determine the nature of the media by comparing to a baseline characteristic stored in memory/ LUT (col. 4, lines 60-67 and col. 5, lines 1-19). It is considered and well known in the art that in order to obtain the temperature of the RTD/ fluid, the voltage/ resistance (thus, characteristics) of the RTD should be obtained/ measured. Camp states that the temperature is obtained over a time that the power stops in order to determine when the temperature dropped, and the power should be on again. Camp states that the thermistor (subassembly) is coated with a (first) coating which is a protective resin to prevent a heat loss.
Although thermistors of Camp and RTDs of Applicant are known to be very similar elements whose temperature is measured as function or their resistance change, Camp does not explicitly teach RTDs/ resistance temperature detector.
Banks discloses a system/ electrochemical sensor for sensing a fluid temperature and characteristics and teaches that the sensor could be either thermistor or RTD [0067].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to replace the thermistor with the RTD, because both of them will perform the same function of measuring temperature, if one is replaced with the other. 
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. 20040009605) [hereinafter Brown] in view of WO 2015195421A1 [hereinafter WO] and Banks.
Brown discloses in Fig. 1 a device for sensing a temperature of a fluid, the device comprising a heated coated measuring thermistor 2 and an uncoated reference thermistor 1 to determine a temperature and a concentration of a volatile organic compound/ fluid. Brown teaches a baseline temperature of 35 degree C.
Brown is silent so as how particularly the power is supplied, as claimed by Applicant.
WO discloses a device/ method in the field of applicant’s endeavor, discloses thermistors 26 and 28 [0037], [0038] and teaches obtaining data such as heating time period/ cooling time period for a thermistor measuring a fluid temperature. Obtaining a time that takes the temperature of the thermistor 28 to cool down (temperature decay profile) during a cooling period after increasing a fluid temperature [0061] (thus, the thermistor temperature) toward a specific/ equilibrium temperature, in order to determine a fluid flow [0039], [0043].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to provide a power  to the thermistor to allow it to heat and cool, in order to determine the characteristics/ concentration of the fluid, because each fluid characterized by its own cool down/ heating time and thermal conductivity, as very well known in the art.
Although thermistors of Camp and RTDs of Applicant are known to be very similar elements whose temperature is measured as function or their resistance change, Camp does not explicitly teach RTDs/ resistance temperature detector.
Banks discloses a system/ electrochemical sensor for sensing a fluid temperature and characteristics and teaches that the sensor could be either thermistor or RTD [0067].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to replace the thermistor with the RTD, because both of them will perform the same function of measuring temperature, if one is replaced with the other. 
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. 20040009605) [hereinafter Brown] in view of Camp and Banks.
Brown discloses in Fig. 1 a device for sensing a temperature of a fluid, the device comprising a heated coated measuring thermistor 2 and an uncoated reference thermistor 1 to determine a temperature and a concentration of a volatile organic compound/ fluid. Brown teaches a baseline temperature of 35 degree C.
Brown is silent so as how particularly the power is supplied, as claimed by Applicant.
Camp discloses in Figs. 1-2 a device comprising a first/ self-heated thermistor 30 and a second thermistor 40. The self-heated thermistor 30 is supplied with an electrical power from a controller 50 and heats up to a predetermined temperature above the temperature measured by an ambient temperature sensor 60. When the temperature of the thermistor 30 teaches the predetermined temperature that is above of the media 11 temperature, the power stops (step 110) and the temperature of the thermistor 30 drops below the predetermined temperature, then the power is turned on again to raise the thermistor 30 temperature to the predetermined temperature. Analysis of the proportion of the time that the power is supplied or a duty cycle is then used to determine the nature of the media by comparing to a baseline characteristic stored in memory/ LUT (col. 4, lines 60-67 and col. 5, lines 1-19). It is considered that the temperature/ voltage/ resistance (characteristics) of the RTD is measured over a time that the power stops in order to determine when the temperature dropped, and the power should be on again. Camp states that the thermistor (subassembly) is coated with a (first) coating which is a protective resin to prevent a heat loss.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to provide a power  to the thermistor to allow it to heat and cool, in order to determine the characteristics/ concentration of the fluid, because each fluid characterized by its own cool down/ heating time and thermal conductivity, as very well known in the art.
Although thermistors of Camp and RTDs of Applicant are known to be very similar elements whose temperature is measured as function or their resistance change, Camp does not explicitly teach RTDs/ resistance temperature detector.
Banks discloses a system/ electrochemical sensor for sensing a fluid temperature and characteristics and teaches that the sensor could be either thermistor or RTD [0067].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to replace the thermistor with the RTD, because both of them will perform the same function of measuring temperature, if one is replaced with the other. 


Allowable Subject Matter
Claims 1-7 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seaton (U.S. 20130333675)  teaches that both thermistors are coated. Seaton does not teach different coatings.
Elliot (U.S. 5022045) teaches that the coating could be inert (gold/ platinum/ stainless steel).
Deane et al. (U.S. 6340243) teaches a temperature sensor 27, whose output voltage continues to reduce as the sensor reaches equilibrium with the liquid.
JP2013231692A discloses a device / method for determining a scale adhesion/ deposit comprising a first sensor 50 with a contact part 51 and a first heater 52 for heating a liquid part that is in contact with the first sensor 50, thus, heating the first sensor, and a second sensor 60 (with a contact part 61) in contact with a second (cooled) part of the fluid heated by a second heater 62 for a prescribed time till equilibrium and determining an adhesion condition on contact parts 51 and 61 based on the their temperature difference.
JP H07229865A [hereinafter JP] discloses in Fig. 1 a method for characterizing a process fluid comprising: applying electrical power to a first temperature sensor/ thermocouple in contact with a fluid  and a second thermocouple, output signals are taken in a personal computer 4, compare the difference between outputs of the thermocouples to judge a deposit deposition 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             June 01, 2022